Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 6/23/22. Claims 25 – 29 have been withdrawn, claim 36 has been added and claims 1 – 24 and 30 – 36 are pending. 

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 14 and 30 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10 – 11, 13 – 16, 22, 23, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. (US 2021/0410129 A1), hereinafter Freda ‘129 in view of Freda et al. (US 2021/0385694 A1), hereinafter Freda ‘694.
Regarding claim 1, Freda ‘129 teaches a method for wireless communication at a first user equipment (UE) in a sidelink communication system (Fig. 7: WTRU), comprising: determining a time-frequency resource pool that provides wireless resources available for sidelink communications (paragraph 183: The source WTRU may perform resource reservation for multiple response messages. For example, the source WTRU may select multiple distinct time and/or frequency resources to be used by other WTRUs to respond to the request message. Also described in paragraph 77: resource pools); receiving a first transmission from a second UE (source WTRU) in the sidelink communication system via a subset of resources of the time-frequency resource pool (paragraph 183: The source WTRU may reserve such resources by transmitting one or more reservation signals to the responding WTRUs); and determining, based at least in part on information provided by the first transmission, whether the first transmission contains a resource reservation signal (RRS) that indicates resources of the time-frequency resource pool selected for a transmission of the second UE (paragraph 183: The source WTRU may perform resource reservation for multiple response messages. For example, the source WTRU may select multiple distinct time and/or frequency resources to be used by other WTRUs to respond to the request message. The source WTRU may reserve such resources by transmitting one or more reservation signals to the responding WTRUs).
	Freda ‘129 fails to explicitly disclose determining, based at least in part on information provided by the first transmission, whether the first transmission contains a resource reservation signal (RRS) that indicates resources of the time-frequency resource pool selected for an upcoming transmission of the second UE.
	However, Freda ‘694 teaches determining, based at least in part on information provided by the first transmission, whether the first transmission contains a resource reservation signal (RRS) that indicates resources of the time-frequency resource pool selected for an upcoming transmission of the second UE (paragraph 82: A WTRU operating according to mode 4 for LTE V2X may reserve future resources for periodic transmissions by indicating, in the SCI, that the WTRU is reserving the same resources used for the current transmission for the next period).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Freda ‘129 by incorporating the teachings of Freda ‘694, for the purpose of minimizing transmission interference.
Regarding claims 10 and 22, Freda ‘129 teaches the method of claim 1, wherein the determining whether the first transmission contains the RRS comprises: determining an RRS indication in the payload of the first transmission (paragraph 183: A WTRU may transmit the reservation for the response messages in combination with the reservation or indication of the PSSCH transmission of the request message).
Regarding claims 11 and 23, Freda ‘129 teaches the method of claim 10, wherein the payload of the first transmission includes a medium access control (MAC) control element (CE), information related to resources of the time-frequency resource pool that are reserved by the second UE, and the data transmission of the second UE, or any combinations thereof (paragraph 231: a WTRU may transmit a UMUS using an SCI or SCI like transmission on PSCCH; using information in a PSBCH (e.g., SL-MIB or similar); and/or using information transmitted on PSSCH, such as a MAC CE; paragraph 183: The source WTRU may perform resource reservation for multiple response messages. For example, the source WTRU may select multiple distinct time and/or frequency resources to be used by other WTRUs to respond to the request message. The source WTRU may reserve such resources by transmitting one or more reservation signals to the responding WTRUs).
Regarding claim 13, Freda ‘129 teaches the method of claim 1, wherein the sidelink communication system is vehicle-to-vehicle (V2V) communication system (paragraph 76: V2V).
Regarding claim 14, Freda ‘129 teaches a method for wireless communication at a first user equipment (UE) in a sidelink communication system (Fig. 7: WTRU), comprising: determining a time-frequency resource pool that provides wireless resources available for sidelink communications (paragraph 183: The source WTRU may perform resource reservation for multiple response messages. For example, the source WTRU may select multiple distinct time and/or frequency resources to be used by other WTRUs to respond to the request message. Also described in paragraph 77: resource pools); determining that a transmission to one or more second UEs in the sidelink communication system is to be transmitted (paragraph 183: The source WTRU may perform resource reservation for multiple response messages. For example, the source WTRU may select multiple distinct time and/or frequency resources to be used by other WTRUs to respond to the request message); selecting resources of the time-frequency resource pool for transmitting the transmission (paragraph 183: The source WTRU may perform resource reservation for multiple response messages. For example, the source WTRU may select multiple distinct time and/or frequency resources to be used by other WTRUs to respond to the request message); formatting a resource reservation signal (RRS) into a first transmission, the RRS indicating a reservation of the resources of the time-frequency resource pool for the transmission to the one or more second UEs (paragraph 183: The source WTRU may perform resource reservation for multiple response messages. For example, the source WTRU may select multiple distinct time and/or frequency resources to be used by other WTRUs to respond to the request message. The source WTRU may reserve such resources by transmitting one or more reservation signals to the responding WTRUs); and transmitting the first transmission to the one or more second UEs (paragraph 183: The source WTRU may reserve such resources by transmitting one or more reservation signals to the responding WTRUs).
	Freda ‘129 fails to explicitly disclose an upcoming transmission.
	However, Freda ‘694 teaches an upcoming transmission to one or more second UEs (paragraph 82: A WTRU operating according to mode 4 for LTE V2X may reserve future resources for periodic transmissions by indicating, in the SCI, that the WTRU is reserving the same resources used for the current transmission for the next period); and formatting a resource reservation signal (RRS) into a first transmission, the RRS indicating a reservation of the resources of the time-frequency resource pool for the upcoming transmission to the one or more second UEs (paragraph 82: A WTRU operating according to mode 4 for LTE V2X may reserve future resources for periodic transmissions by indicating, in the SCI, that the WTRU is reserving the same resources used for the current transmission for the next period).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Freda ‘129 by incorporating the teachings of Freda ‘694, for the purpose of minimizing transmission interference.
Regarding claim 15, Freda ‘129 teaches the method of claim 14, wherein an indication that the first transmission includes the RRS is provided in one or more of a control channel associated with the first transmission or a payload of the first transmission (paragraph 183: Such reservation signal or signals may be transmitted over a Physical Sidelink Control Channel (PSCCH)).
Regarding claim 16, Freda ‘129 teaches the method of claim 14, wherein the formatting comprises: encoding the control channel according to a decoding candidate associated with a RRS transmission (paragraph 183: he source WTRU may reserve such resources by transmitting one or more reservation signals to the responding WTRUs. Such reservation signal or signals may be transmitted over a Physical Sidelink Control Channel (PSCCH) (e.g., as an SCI), or may be transmitted by upper layers (e.g., MAC or RRC). A WTRU may transmit the reservation for the response messages in combination with the reservation or indication of the PSSCH transmission of the request message. For example, a WTRU may perform resource selection for an initial transmission (e.g., to use for transmission of the request message) as well as for N response message transmissions, after which the WTRU may transmit an SCI which indicates the time, frequency, and/or beam resources used for the request message; indicates the decoding parameters (e.g., MCS) for the PSSCH transmission containing the request message).
Regarding claim 30, Freda ‘129 teaches the same limitations described above in the rejection of claim 1. Freda ‘129 further teaches an apparatus for wireless communications at a user equipment (UE) (Fig. 1B: WTRU), comprising: a transceiver (120); a processor (118); and memory (130/132) coupled to the processor (see Fig. 1B).
Regarding claim 36, Freda ‘129 teaches the same limitations described above in the rejection of claim 14. Freda ‘129 further teaches an apparatus for wireless communications at a user equipment (UE) (Fig. 1B: WTRU), comprising: a transceiver (120); a processor (118); and memory (130/132) coupled to the processor (see Fig. 1B).

Claims 9, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Freda ‘129 and Freda ‘694 as applied to claim 1 above, and further in view of Nguyen (US 2021/0314750 A1).
Regarding claims 9 and 21, Freda ‘129 teaches the method of claim 1, but fails to explicitly disclose wherein the determining whether the first transmission contains the RRS comprises: determining a predetermined bit sequence in a first symbol of the first transmission that is associated with an RRS or data transmission.
However, Nguyen teaches the determining whether the first transmission contains the RRS comprises: determining a predetermined bit sequence in a first symbol of the first transmission that is associated with an RRS or data transmission (paragraph 98: Data channel (i.e. PSSCH) for intra-platoon communication—the block of bits to be transmitted on the physical sidelink shared channel in the reserved channel resource within one slot).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Freda ‘129’s method by incorporating the teachings of Nguyen, for the purpose of identifying information of the transmission.
Regarding claim 17, Freda ‘129 teaches the method of claim 16, wherein the control channel includes information indicating RRS (paragraph 183: Such reservation signal or signals may be transmitted over a Physical Sidelink Control Channel (PSCCH)), but fails to explicitly disclose a cyclic redundancy check (CRC).
However, Nguyen teaches a cyclic redundancy check (CRC) (paragraph 99: 4. PSCCH and PSSCH channel coding structure where ‘Platoon ID’ is used as inputs for PSCCH CRC).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Freda ‘129’s method by incorporating the teachings of Nguyen, for the purpose of detecting errors.

Allowable Subject Matter
Claims 2 – 8, 12, 18 – 20, 24 and 31 – 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not suggest or disclose “wherein the determining whether the first transmission contains the RRS comprises: determining one or more of a control channel associated with the first transmission or a payload of the first transmission; decoding a first portion of the control channel, wherein the first portion is a common portion to both RRS and data transmissions; and determining that the first transmission contains RRS based at least in part on an indication in the first portion that indicates an RRS transmission.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462